Exhibit 10.16

Summary Description of Named Executive Officer

Oral At-Will Employment Agreement

With the exception of Daniel M. Bradbury, our President and Chief Executive
Officer, with whom we have a written employment agreement, we maintain oral
at-will employment relationships with each of our other currently-serving named
executive officers: Mark G. Foletta, Mark J. Gergen, Marcea Bland Lloyd and
Christian Weyer, M.D. Each of these executive officers receives our normal and
customary employment benefits, generally on the same terms as all of our
employees. The benefits include the right to (i) participate in our 401(k) Plan
and receive any annual 401(k) Plan matching contribution made by Amylin if
approved by our Board of Directors, and our Employee Stock Purchase Plan,
(ii) receive 10% of eligible compensation in the form of Amylin common stock
under our Employee Stock Ownership Plan and (iii) receive stock option and other
equity grants under our Equity Incentive Plan and cash bonuses under our cash
bonus plan. Each of these executive officers is also eligible, along with all of
our employees holding the title of vice-president and above, to participate in
our Deferred Compensation Plan and our Officer Change in Control Severance
Benefit Plan. The Change in Control Plan provides each participant with certain
benefits in the event such employee ceases employment with Amylin without cause
or under certain specified circumstances and within 90 days prior to, or within
13 months following specified change of control transactions. In such event,
(i) the president and chief executive officer would receive salary continuation
for 36 months and three times his annual target bonus; (ii) executive officers
would receive salary continuation for 24 months and two times their annual
target bonus, and (iii) non-executive officers would receive 18 months salary
continuation and an amount equal to their annual target bonus. Under the Change
in Control Plan, officers would also receive 18 months of certain COBRA payment
reimbursement. We also have customary indemnification agreements with our
officers, including these executive officers. In addition, the Compensation and
Human Resources Committee of our Board of Directors reviews the salaries of our
executive officers from time to time. Mr. Bradbury’s annual salary is currently
set at $675,000. Annual salaries for each of our other named executives are
currently set as follows: Mr. Foletta - $419,750, Mr. Gergen - $390,000,
Ms. Lloyd - $400,125 and Dr. Weyer - $375,000.